      Case: 1:20-cr-00132-SL Doc #: 28 Filed: 11/16/20 1 of 2. PageID #: 101




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA,                   )       CASE NO. 1:20-cr-132
                                            )
                       PLAINTIFF,           )       JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )       ORDER
SAMUEL HARRISON,                            )
                                            )
                                            )
                       DEFENDANT.           )

         This matter is before the Court upon Magistrate Judge Carmen E. Henderson's

Report and Recommendation that the Court ACCEPT the plea of guilty of defendant

Samuel Harrison and enter a finding of guilty against defendant. (Doc. No. 26.)

         On February 26, 2020, the government filed an Indictment against defendant.

(Doc. No. 1.) On October 19, 2020, this Court issued an order assigning this case to

Magistrate Judge Henderson for the purpose of receiving defendant's guilty plea. (Doc.

No. 22.)

         On October 22, 2020, a hearing was held in which defendant entered a plea of

guilty to Count 1 of the Indictment, charging him with Felon in Possession of Firearm, in

violation of 18 U.S.C. Section 922(g)(1) and 924(a)(2). Magistrate Judge Henderson

received defendant's guilty plea and issued a Report and Recommendation ("R&R")

recommending that this Court accept the plea and enter a finding of guilty. (Doc. No. 26.)

         Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.
   Case: 1:20-cr-00132-SL Doc #: 28 Filed: 11/16/20 2 of 2. PageID #: 102




       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Count 1 in violation of 18 U.S.C.

Section 922(g)(1) and 924(a)(2). The sentencing will be held on February 5, 2021 at

10:00 a.m..

        IT IS SO ORDERED.



Dated: November 16, 2020
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
